 Case 1:09-cr-00341-VM Document 460 Filed 02/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               2/5/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 09 CR 341(VM)
          -against-              :              DECISION AND ORDER
                                 :
JOSE PEÑA,                       :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated December 21, 2020, defendant Jose Peña
(“Peña”) requested reimbursement for assessments paid in
connection with counts of conviction that have been vacated.
(See Dkt. No. 459.) The Court granted the request and directed
the Clerk of Court to reimburse Peña $200. (Id.) While the
Court was awaiting details regarding where the reimbursement
check should be mailed, Peña sent another letter, dated
January 14, 2021, requesting a response to his December 21
inquiry. (See attached letter.)
     The Court hereby informs Peña that his request for
reimbursement has been granted. (See Dkt. No. 459.) Defense
counsel has provided the Court with the address where Peña
would like the funds mailed, the Finance Department has
processed the voucher, and the check is forthcoming.
     The Clerk of Court is hereby directed to mail this Order
to Jose Peña, Register Number 90703-054, at USP Coleman I,
U.S. Penitentiary, P.O. Box 1033, Coleman, FL         33521.


SO ORDERED.


Dated: New York, New York
       5 February 2021



                                  1
                   Case 1:09-cr-00341-VM Document 460 Filed 02/05/21 Page 2 of 3

       "




                                                                                                        -      ,   -----
              --
              ,His           \S      A     L~n~             H,QTLOiJ
                                                                          '
                                                                                  ~© i.~Tf/Ub                 '°     T~



- - - - - - .crun.x,
              - - ~-ro
                     - -~\HB                           ti.:s(z_   K~          s _2..oo          T~,            r       P1::t.1b _ _

                             .
              OF-        F   1 ,J   ti..    1    ~T      ·- rt~           CO\)~           \Mp 5~               t-t ~


                   Fo~       Cou v-T~ t           A.;.)$)   0      TO         pA l 0       -
                                                                                               4\100
                                                                                                    -
              1-    -    -       ----                                         ~      -




                                                                                     '


------1-'_lo_v...
             __6.._ _L'zA
                      _· \an... _Q u                              D~ct.M f.:> ~ \ ~                         '2.o'2.c:) . ,




                         ~-00µ             b-6    Po    -ss t. e, U!z..   "> _ _  l W-r-..t.. Hl.   '\..Jo u V ~
- - - - = - - - - 1 - - - - - - -~
- - - - - f -J.-\uCA-\
          ;'

                                                                                                        ·--·-      . ...   ···~····
                     .ff:          - ~ " Vfvl;: )';:,            C.~l..t..   ":)..I   f!/
ffo~ . ;To.Se Pew/1 10707 -C> 5'-/            .                      .                                         ~
                           L cotvi 0.le ~                        .       SAINT PETEP
                   ,,orvfJ
fe.De~AL corr-ec -r:          .    (J    ,-                                14JAN 2021                          ~                          .----.__.._
                                                                                                                                                  _____. . -.-- - -

r-   0   i C) <c l v 'fl   C. o L-e fn il Al U 5P- f . ..                             .                        "                                  1l    t Oifii ~
( of_.. e fv1 I) f',I   rL     ~~ ) .,Q, /            ml     JAii 20 MW: 28                              ii'                                _ .      '\)octie,-\i 1\°'
                                                        CLERK'SOFFiCE                                   }      T~Mp~                                              0
                                                           S.D.N.Y.                                      .      ir-,.:- ..
                                                            ~ 90703-054 ~
                                                                     Clerk Of Court Sdny .
                                                                     500 Pearl ST
                                                                     NEW YORK, NY 1 Ootl7
                                                                     LI nited States
                                                                                                                                             f.

                                                                               ,,,, ,,, ,, ,,, IIi                                    l
                                                                                                     I,,.,,,,, '•tiIti,,," ,f I,, ,J ., ,,,,,, 1,,111,1,1,,,
                                             10007-131S99
                                                                                                                                                                         Case 1:09-cr-00341-VM Document 460 Filed 02/05/21 Page 3 of 3
